DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 10NOV2021 has been entered. No new matter has been entered. Applicant's arguments filed 10NOV2021 have been fully considered but they are not persuasive.
Regarding ROGERS (REMARKS P5-6 as filed), any discussion of wall angle is not found anywhere in the disclosure of ROGERS, which appears to suggest to one having ordinary skill in the art a single cone angle (Fig. 3). Patents are relevant as prior art for all they contain (MPEP 2123). The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). MPEP 2125.I. See also MPEP 2125.II. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).
Applicant argues “modification of Rogers, et al., would render the modified hydrocyclone inefficient in its intended use.” One may argue a “teaching away” (MPEP 2145) or “unsatisfactory for its intended purpose” or “inoperable” (MPEP 2143.01.V), but the argument of “inefficient in its intended use” is not a valid argument. Devices known in the prior art are not required to be superior or even optimal, only that it is known or In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004) and “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” MPEP 2143.01.I.
Regarding the cone length, neither ROGERS nor YANG discuss the cone length at all. ROGERS discusses the diameter of the underflow outlet may influence the operation of the hydrocyclone, but does not detail any criticality or teaching away. YANG teaches three hydrocyclones A, B, and C, which all have the same parameters except for different cone angles (see “2. Simulation parts” on P271-272; Fig. 1). The cone angle Φ2 is fixed and the cone angle Φ1 is either larger or smaller or the same compared to cone Φ2. All the hydrocyclones maintain the same Du1 outlet diameter. Applicant appears to argue math or geometry. For a fixed D and length, one must change Du1 to change the cone angle Φ of a single separator cone. Or one can change D and maintain a fixed Du1 and length. Or one can maintain a fixed D and Du1 and change the length to change the cone angle Φ. ROGERS does not disclose a particular cone angle Φ, cone length, or D or Du1 and does not state any criticality of any of these variables. One having ordinary skill in the art can optimize the separator cone recognizing its results effective variables for various advantages. YANG discusses changing the cone angle, disclosing a cone angle of 5º from an inner wall and discusses improving the separation efficiency. 
Furthermore, cone length and underflow outlet diameter are not in the claims and any discussion thereof is not commensurate with the claim scope.
ROGERS does not use the term “dewatering” at all. ROGERS discloses a general hydrocyclone, not exclusive to any particular application. “This invention relates generally to hydrocyclones and more particularly, but not exclusively, to hydrocyclones suitable for use in the mineral and chemical processing industries.” Furthermore, the claims are device claims, not method claims. The rejection states that one having ordinary skill in that art would have found it obvious to modify or specify the cone angle of ROGERS to be 8º or less based on the teachings of YANG. As long as there is a reason and motivation to modify the prior art structure, that establishes a prima facie case of obviousness. The modification does not have to be for “maximum efficiency.” The Applicant continues to argue length, which is not a requirement in the claims or the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over ROGERS (US 20050173335) in view of YANG et. al 2010 “Solid/liquid separation performance of hydrocyclones with different cone combinations”.
Regarding claims 1-4, ROGERS teaches a hydrocyclone (title, Figs.) including:
a feed chamber (Fig. 3 #14), the feed chamber having:
- an inner side wall (inner wall of main body, Fig. 3 #12),

- an open end (annotated Fig. 3) located at an in use lower end of the inner side wall, and being opposite said top wall, the open end being of circular cross-section (see also Fig. 2) and having a central axis,
- an overflow outlet (Fig. 1 #27) located at the top wall, and
- an inlet port (Fig. 1 #17) for delivering material to be separated to the feed chamber;
a feed inlet zone located at the inner side wall of the feed chamber, the feed inlet zone being defined in the shape of a volute (par. [0013]), wherein:
- the distance from the inner side wall to the central axis decreases with the progression of the volute around the inner side wall in a direction away from the inlet port (see Fig. 2); and
- the volute subtends an angle of up to 360°, which overlaps the claimed range of greater than 270 angle degrees or about 360°;
a conical separating chamber (Fig. 3 #15) defining an inner wall which extends from a first end at a region of relatively large cross-sectional area located adjacent the open end of the feed chamber, to a second end of relatively smaller cross sectional area;
wherein an internal angle is constant along the length of the conical separating chamber from the first end to the second end (see Fig. 3; par. [0016]); and,

ROGERS does not teach the internal angle. However, YANG teaches solid/liquid separation performance of hydrocyclones with different cone combinations (title, Figs.) including a hydrocyclone having a cone angle of 10 degrees (hydrocyclone B; Fig. 1) and that a smaller cone angle improves the separation efficiency (P278/left C/L4-13). A cone angle of 10° is equivalent to an angle of 5° between an inner wall of the conical separating chamber and a line parallel to the central axis, which anticipates that claimed range of less than 8° or between 4-6° or about 5°.
Annotated Fig. 3
Annotated Fig. 1

    PNG
    media_image1.png
    649
    407
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    851
    422
    media_image2.png
    Greyscale




Regarding claims 5,11-13, ROGERS teaches the conical separating chamber comprises two segments, each being of a frustoconical and similar shape and being joined together end to end, the two joined segments defining the inner wall of the conical separating chamber having an internal angle that is constant. (see annotated Fig. 1).
Regarding claims 6-10, ROGERS teaches an overflow outlet control chamber located at the top wall of the feed chamber and in fluid communication therewith via the overflow outlet (Figs. 1,3 #21).
Telephonic Inquiries
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777